Citation Nr: 1455962	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  13-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for bilateral hearing loss disability and tinnitus, both of which are currently documented, but they were first claimed in 2011, many years after service, and bilateral hearing loss disability is currently not shown earlier than 2012 when it was shown on VA examination.  

His service treatment records are silent for reference to hearing loss and tinnitus.  In his February 1946 service report of history or illness, usual childhood diseases, syncope which had occurred in January 1943 and which the Veteran had associated with illness due to inoculations followed by violent exercise, and ichthyosis which had occurred in December 1945 were mentioned.  Hearing loss and tinnitus were not mentioned, and the Veteran's February 1946 service discharge examination found 15/15 hearing bilaterally per whispered and spoken voice testing, and a normal neurological evaluation.  He claimed service connection for ichthyosis as well as visual and dental problems in March 1946, but not for hearing loss or tinnitus.  

He appears to be arguing, through December 2012 and March 2013 statements which he submitted, that his current hearing loss and/or tinnitus were due to noise exposure he experienced for over 2 years in the Pacific during World War II, including from naval gunfire, anti-aircraft guns, explosives, combat, and heavy equipment.  He also appears to be attributing hearing loss disability and/or tinnitus to being hit in the head and knocked out by a tree that fell down on an island in the Pacific during World War II.  This incident is not shown in his service treatment records.  

On VA examination in 2012, very severe bilateral sensorineural hearing loss was present, and tinnitus was reported as well.  The examiner indicated that the Veteran's hearing loss was not caused by service.  The rationale was that the Veteran had reported that his hearing loss was caused by an injury when a tree fell in service, but medical records were not indicating an injury.  The Veteran had also indicated that his tinnitus had started when he had a neck, shoulder, and back injury due to a fallen tree accident in 1943 or 1944.  The examiner indicated that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  

Given how severe the Veteran's hearing loss was on VA examination in 2012, it might be that there are earlier post-service medical records of treatment for it and/or tinnitus.  Such reports may be helpful to the Veteran's claims.  Accordingly, development for any additional available relevant medical records should be performed on remand.  Furthermore, the 2012 VA examination report is inadequate for rating purposes, as it did not consider the matter of whether the Veteran's current hearing loss disability was due to in-service noise exposure.  

Accordingly, another opinion should be obtained on remand, as indicated below.  The Veteran was recently awarded a 100 percent rating for posttraumatic stress disorder and special monthly compensation based on Aid and Attendance, due to his mental health disability.  Given his physical condition, a medical opinion should be obtained after any relevant treatment records are obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran, or his representative or care provider, to identify any and all providers of treatment he has received for hearing loss and/or tinnitus since service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  

2.  After obtaining the above evidence to the extent available, send the claims folder to an appropriate examiner to determine the etiology of his hearing loss and tinnitus disabilities.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

 Is it at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current hearing loss disability or tinnitus was manifest in service or within 1 year of discharge, or is otherwise causally related to service, to include the in-service noise exposure reported from weapons fire, explosions, combat, and heavy equipment; and from being hit in the head by a tree on an island in the Pacific during service?  For the purposes of the opinion, it should be assumed that the Veteran experienced the noise in service which he has claimed he did, and that he was hit on the head by a tree in service as he claims he was.  

Detailed reasons for the opinions must be furnished, taking into account the evidence of record including the service treatment records, his early claims, and any pertinent medical principles. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of the expanded record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

